This is an original proceeding in habeas corpus to be let to bail, presented upon the petition and a transcript of the testimony taken in the preliminary. The Attorney General of the state concedes that petitioner is entitled to bail, and the county attorney has filed a written stipulation agreeing that the amount of bail may be $5,000. The petitioner is admitted to bail, and the same is fixed in the sum of $5,000; sureties to be approved by the court clerk of Sequoyah county.
DAVENPORT and CHAPPELL, JJ., concur.